Citation Nr: 0627355	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  04-17 507	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for a left knee disability.

Entitlement to service connection for urinary incontinence.

Entitlement to an increased disability rating for migraine 
headaches, currently rated as 30 percent.

Entitlement to a compensable disability rating for allergic 
rhinitis with sinusitis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel
INTRODUCTION

The veteran served on active duty from September 1998 to 
September 2002.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required.


REMAND

Review of the veteran's claims file reveals that she asserts 
her service-connected migraine headaches preclude her from 
retaining a job and that the VA's vocational rehabilitation 
service has deemed her unable to work.  In light of this 
assertion, the Board is of the opinion that prior to further 
review of the veteran's claim for an increased disability 
rating for migraine headaches, the veteran's vocational 
rehabilitation file should be obtained for review by 
adjudicators.  

The veteran requested the opportunity to appear at a hearing 
before a Veterans Law Judge pertaining to the issues on 
appeal in her substantive appeal.  Such a hearing was 
scheduled for May 2006 and she was provided with notice of 
the time and place.  A report of contact signed by her 
representative, dated in June 2006, is to the effect that the 
veteran contacted the representative by telephone a week 
before the scheduled hearing, indicating that she was unable 
to attend the hearing and requesting that it be rescheduled.  
She again contacted the representative in June 2006, 
requesting a July hearing date.  

No action has been taken with regard to this request.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the veteran's 
vocational rehabilitation folder and 
associate it with the claims folder.

2.  The RO should schedule a hearing 
before a traveling Veterans Law Judge to 
be held at the RO, providing the veteran 
and her representative with advance 
notice of the scheduled time and place.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



